056 P-1 06/14 SUPPLEMENT DATED JUNE 30, TO THE CURRENTLY EFFECTIVE PROSPECTUS OF Franklin Multi-Asset Real Return Fund (Franklin Fund Allocator Series) The prospectus is amended as follows: The cover page of, and the name references within, the Summary Prospectus and the Prospectus are amended to reflect new fund or trust names as follows: Franklin Fund Allocator Series (formerly, Franklin Templeton Fund Allocator Series) Franklin Multi-Asset Real Return Fund (formerly, Franklin Templeton Multi-Asset Real Return Fund) Please keep this supplement for future reference. 1
